Citation Nr: 0307546	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from May 1967 to September 
1969.  He died in March 1995.  The appellant is the deceased 
veteran's widow.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that no new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death, and which denied the appellant's claims of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 1991).  In view of the Board's 
decision concerning the reopening of the claim, appellate 
decision on the underlying substantive issue will be deferred 
pending further development of the evidence.  With regard to 
the claim of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318, this claim was denied 
in an unappealed, and final, April 1999 decision by the RO.  
The RO has, however, construed this as a "new" claim, which 
the RO denied in May 2000.  The appellant has appealed.  The 
Board notes that a temporary stay has been imposed on the 
adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095-7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations, 38 C.F.R. §§ 3.22 and 20.1106, are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. § 
1318 claims, including this claim, will remain in effect 
pending the completion of the directed rulemaking.  See 
Memorandum No. 01-01-17, Office of the Chairman, Board of 
Veterans' Appeals, August 23, 2001.  The Board further points 
out that, as the development and the outcome pertaining to 
the appellant's DIC claim may be significantly impacted by 
the outcome of the issue of entitlement to service connection 
for the cause of the veteran's death, these issues are 
considered inextricably intertwined, and must be decided 
together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
Further adjudication of this claim would therefore be 
postponed in any event, until the Board's development of the 
service connection issue is completed.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1998, the Board 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

2.  The evidence received since the Board's April 1998 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
April 1998 decision denying the appellant's claim for service 
connection for the cause of the veteran's death; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this decision, the 
Board has reopened the appellant's claim, and directed that 
additional development be undertaken pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Therefore, any discussion of whether VA has 
complied with the VCAA at this time would be premature.  

A review of the claims files shows that in April 1995, the RO 
denied a claim for service connection for the cause of the 
veteran's death.  The appellant appealed, and in April 1998, 
the Board denied the claim.  There was no appeal, and that 
decision became final.  See 38 U.S.C.A. § 7104(b) (West 
1991).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In July 1998, the appellant filed to reopen her claim for 
service connection for the cause of the veteran's death.  In 
May 2000, the RO denied the claim after determining that new 
and material evidence had not been presented.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the 
Board's decision dated in April 1998.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the Board's April 1998 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board notes that at the time of 
the Board's April 1998 decision, the issue was whether 
service connection was warranted for the cause of the 
veteran's death, and that the Board determined that the 
preponderance of the evidence was against the claim.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. §§ 
1110, 1310 (West 1991); 38 C.F.R. § 3.312 (2002).  Certain 
chronic diseases to include heart disease may be presumed to 
have been incurred in service when manifested to a degree of 
10 percent or more within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The evidence of record at the time of the Board's April 1998 
decision included the veteran's service medical records, 
which showed that the veteran sustained multiple shrapnel 
wounds to his lower extremities, to include a comminuted 
fracture of the left femur with bone and tissue loss, in 
March 1968 while serving in Vietnam.  During his treatment, 
he underwent a Chopart amputation of his right foot.  In 
September 1969, he was discharged due to his disabilities.  

Post-service medical records, dated between 1970 and 1998, 
showed that the veteran was diagnosed with osteomyelitis of 
the left femur in 1970, and he periodically underwent 
treatment for this condition until his death.  Private health 
care reports, dated between 1973 and 1997, showed that in 
1987 he was diagnosed with traumatic arthritis of the left 
knee with loose body, and that the veteran had functional 
loss in the left leg.  In 1989, he was noted to have cardiac 
conditions that include cardiac necrosis and a systolic 
ejection murmur.  These records note a medical history that 
included obesity, cigarette abuse, and a family history of 
heart disease.  The veteran's death certificate indicated 
that he passed away on March 16, 1995, and that the immediate 
cause of death was cardiac dysrhymia, due to or as a 
consequence of, arteriosclerosis.  

Prior to his death, the veteran had established service 
connection for acquired absence of the right foot, residuals 
of a shell fragment wound, evaluated as 40 percent disabling; 
residuals of a shell fragment wound of the left leg with 
involvement of muscle group XIV, evaluated as 40 percent 
disabling; residuals of a fracture of the left femur with 
malunion, residuals of a shell fragment wound, evaluated as 
30 percent disabling; osteomyelitis of the left femur, 
evaluated as 10 percent disabling; residuals of shell 
fragment wounds of both buttocks, evaluated as 
noncompensable; residuals of a contusion of the left perineal 
nerve, evaluated as noncompensable; and scars of the back and 
right thigh, residuals of a shell fragment wound, evaluated 
as noncompensable.  His combined disability evaluation was 90 
percent, effective from July 28, 1970.

A report from J. Dwight Gonce, M.D., dated in January 1997, 
showed that Dr. Gonce stated the following: he had been 
treating the veteran since 1981, the veteran's activity was 
limited by his chronic recurrent osteomyelitis, the veteran 
died while helping a friend load a truck, and that he 
believed that the veteran's lack of ability to exercise was 
thought to be a contributory factor to his major sudden death 
event.  

In April 1997, the RO obtained an etiological opinion from a 
VA physician, who essentially concluded that the veteran's 
cause of death was not related to a service-connected 
disability.  

In the Board's April 1998 denial of the claim, the Board 
determined that the preponderance of the evidence was against 
the claim.  

Evidence received since the Board's April 1998 decision 
includes a report from Dr. Gonce, dated in September 1999, in 
which he essentially repeats the conclusion in his January 
1997 letter.  The submitted evidence also includes a letter 
from Alfred J. Bennett, D.O., dated in November 2000, in 
which Dr. Bennett stated that the veteran's amputation and 
osteomyelitis "compromised his activities of daily living," 
and that, "Statistically, it is a matter of record that 
amputation of the lower extremities results in increased 
morbidity and mortality due to cardiac diseases."  

Dr. Bennett's statement was not of record at the time of the 
Board's April 1998 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material evidence, as it 
is competent evidence of a nexus between the veteran's death 
and service-connected conditions.  Accordingly, this evidence 
pertains to one of the evidentiary defects which were the 
basis for the Board's April 1998 decision.  The Board 
therefore finds that the submitted evidence bears directly 
and substantially upon the issue at hand, that this evidence 
is probative of the issue at hand, and that the new evidence 
is material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claim is therefore reopened.  





ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


